DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2 December 2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) rejections.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has argued against the disclosures in the cited prior art of the limitations, “a swing arm that holds the first pulley to be rotatable; and a shaft which is arranged vertically to a first delivery position and to which the swing arm is attached,” and “wherein the first pulley is swingably arranged in the horizontal direction with the first delivery position as a fulcrum.” Applicant’s arguments are persuasive. In the non-final rejection, the Examiner relied upon the Mori reference as disclosing several elements of claim 1, and relied upon the Kimoto reference as disclosing a pulley that is swingably arranged in a horizontal direction with a first delivery position as a fulcrum [claim 1]. The Examiner also relied upon the Magara reference as disclosing a pulley that is connected to a swing arm, and a shaft to which the swing arm is attached [claim 6]. The Applicant has argued that the cited pulley in the Magara reference is a “clamp pulley” that clamps the wire electrode with pulley 24. While Magara discloses that the clamp pulley is rotatably supported on elements of the wire EDM apparatus (Col. 1, lines 38-41, and Fig. 1 of Magara), the swing direction of the clamp pulley of Magara is not as is required in Applicant’s claim 1 (it is not swingably arranged in a horizontal direction with the first delivery position as a fulcrum). Applicant states, “The claimed first pulley of the application and the clamp pulley 26 of Magara are provided for different functions and situations, and thus their swing directions are also different from each other. In the present application, the swing direction cannot be changed, otherwise the first pulley cannot be functioned normally. If the clamp pulley 26 of Magara is utilized in a fashion as the claimed first pulley of the present application, the wire .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./             Examiner, Art Unit 3761

/DANA ROSS/             Supervisory Patent Examiner, Art Unit 3761